Citation Nr: 0127604	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  01-05 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
intermittent exotropia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa which determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for intermittent exotropia.  
The veteran presented testimony at a hearing held by way of 
video conference before the undersigned in August 2001. 


FINDINGS OF FACT

1.  An unappealed May 1980 rating decision denied service 
connection for intermittent exotropia.

2.  Subsequent unappealed rating decisions of April 1994, 
June 1995 and July 1995 continued the denial of the claim.

3.  The evidence added to the record since the July 1995 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for intermittent 
exotropia.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that service connection should be 
granted for his intermittent exotropia.  He contends that 
while he was treated for this disability prior to service, 
the disability underwent chronic worsening in service, 
leading to his discharge by reason of physical disability.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).

The veteran has attempted to establish service connection for 
his intermittent exotropia on several occasions.  Service 
connection for intermittent exotropia was denied in an 
unappealed May 1980 rating decision.  Subsequent unappealed 
rating decisions of April 1994, June 1995 and July 1995 
continued the denial of service connection for intermittent 
exotropia.  See 38 C.F.R. §§ 20.302, 20.1103 (2001).  As a 
result, service connection for intermittent exotropia may now 
be considered on the merits only if new and material evidence 
has been received since the time of the last adjudication in 
July 1995.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, No. 
01-7007 (Fed. Cir. Sept. 19, 2001); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnett, supra.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Barnett, 83 
F.3d at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)) became effective.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001).

The Board points out, however, that the VCAA appears to have 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f) (West Supp. 2001). 

The Board further notes that in light of the VCAA, 
regulations were recently promulgated by VA to address the 
various provisions of the Act.  Specifically, an amendment 
was promulgated to the regulation which governs the 
evaluation of whether new and material evidence has been 
submitted.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  However, this 
provision was explicitly made applicable only to claims to 
reopen a finally decided claim which were received by VA on 
or after August 29, 2001.  Id., at 45,620.  Since the 
veteran's current claim to reopen was received by the RO well 
before August 29, 2001, the preexisting version of 38 C.F.R. 
§ 3.156 applies.

The evidence of record at the time of the July 1995 rating 
decision included service medical records which show that no 
history or current complaints, or finding or diagnosis of eye 
disability were recorded on the veteran's entrance 
examination; the veteran's uncorrected visual acuity was 
20/20.  The records show that the veteran thereafter 
presented in August 1978 with a two to three month history of 
a "wandering gaze" affecting his right eye; he informed his 
examiners that he had undergone four right eye surgeries in 
childhood for a "wandering eye" and for scar tissue, but 
that he had not experienced any further eye problems between 
his last surgery in 1971 and recently.  The veteran was 
provisionally diagnosed with spontaneous right eye nystagmus.  

Subsequent service medical records disclose continued 
complaints of eye problems such as blurriness, diplopia and 
alternating intermittent exotropia of the right eye.  In 
December 1979, the veteran was seen for the evaluation of 
complaints of intermittent blurred and double vision of 
increasing frequency over the prior year.  Following physical 
examination, the treating physician recommended a trial use 
of special lenses to alleviate the referenced symptoms, 
although the examiner indicated that if the trial was 
unsuccessful, corrective surgery would be scheduled.

The service medical records show that a Medical Board was 
thereafter convened, and that the veteran consequently 
underwent an evaluation of his eye problems in January 1980.  
At that time, the reporting examiner noted that the veteran 
had previously reported a history of intermittent exotropia 
since childhood requiring four surgeries.  The veteran also 
reported that his diplopia had been occurring with increasing 
frequency over the past year, and that his symptoms were 
especially prevalent during periods of fatigue and illness.  
With respect to the lenses he was prescribed in December 
1979, the veteran indicated that, while use of the lenses 
made his condition less symptomatic, intermittent diplopia 
had persisted, and his vision tended to blur after wearing 
the glasses for several hours.  Physical examination 
disclosed that the veteran's visual acuity was 20/20, 
uncorrected.  A large intermittent exotropia was identified, 
measuring about 35 diopters of prism in all positions except 
the right gaze, which measured 20 prism diopters.  The 
exophoria measured 10 diopters at near.  The examiner 
concluded that in light of the poor prognosis for permanent 
improvement of the veteran's eye condition with further 
surgery and the risk of producing a worsening of symptoms, 
surgery should be deferred.  He further concluded that since 
the long and irregular hours associated with duty at sea 
exacerbated and worsened the veteran's symptoms, and since 
duties at sea were incompatible with diplopia, the veteran 
should be discharged from service due to intermittent 
exotropia, a physical disability which the examiner concluded 
was neither incurred in service nor aggravated thereby.  The 
record reflects that the Medical Board thereafter made a 
formal finding that the veteran's exotropia had existed prior 
to service without aggravation by service.  The veteran was 
consequently discharged by reason of physical disability.

The evidence of record at the time of the July 1995 rating 
decision also included several statements by the veteran in 
which he essentially argued that he first experienced eye 
problems two years after he entered service, and only after 
he went to sea; he pointed out that he was found unfit for 
duty only after he had begun sea duty.  He argued that 
comparison of measurements taken of his eyes prior to service 
with those taken in service proved that his eye muscle 
condition had worsened in service, and he speculated that the 
deterioration occurred as the result of eye strain and 
exposure to sunlight while at sea.

The evidence of record also included VA treatment reports for 
June 1984 to June 1995, which show that the veteran underwent 
bilateral lateral rectus recessions in June 1984.  The 
postoperative notes for that surgery indicate that the 
veteran continued to experience exotropia and diplopia.

The evidence previously of record at the time of the July 
1995 rating decision also included a February 1995 statement 
by R.H.W., M.D., who indicated that the veteran was first 
seen in 1962 for exotropia, and that the veteran underwent 
eye muscle operations in May 1962, July 1963, May 1965 and 
April 1971.  Dr. W. indicated that four days after the last 
operation, the veteran's distance measurements were "16 
prism diopters [exotropia], 8 prism diopters [left 
hypertropia]", and that his near measurements were "very 
slight [esotropia]".  Dr. W. indicated that on the last eye 
muscle examination in May 1973, the findings for distance 
were "25 prism diopters intermittent exophoria/exotropia 
with 8 prism diopters of left hyperphoria/left hypertropia", 
and that the veteran's near measurements were "slight 
esophoria with left hyperphoria".  The evidence of record 
also included a March 1995 statement by Dr. W., which was 
addressed to the veteran and in which the author indicated 
that he was unable to answer the veteran's question as to 
whether he should have been "discharged under medical 
disability which was exacerbated while in the military 
service."

The evidence of record at the time of the July 1995 rating 
decision also included the report of a May 1995 VA 
examination.  The examiner, after examining the veteran and 
reviewing his medical history, concluded that the veteran had 
an intermittent exophoria/exotropia at distance, as well as 
an intermittent esophoria/esotropia at near.  She opined that 
the veteran's eye disability was a natural progression of his 
pre-service condition.

The evidence added to the record since the July 1995 rating 
decision includes, of particular interest, a March 2000 
statement by R.A.S., M.D.  Dr. S. indicated that he first 
examined the veteran in January 2000, at which time the 
veteran presented with a longstanding history of a complex 
intermittent exotropia.  Dr. S. noted that the veteran had 
undergone surgery on his eye muscles as a child, but Dr. S. 
stated that it was his understanding that the veteran was 
thereafter examined and accepted into the Navy where, 
according to the veteran, he functioned as a seaman for 
approximately two years with no particular eye problems.  Dr. 
S. indicated that, per the veteran's report, the veteran 
began to notice double vision, blurring, an inability to 
focus and headaches approximately two years into service; Dr. 
S. described those symptoms as indicative of asthenopia.

Dr. S. indicated that the veteran was thereafter discharged 
as unfit for sea duty, and that he underwent an operation in 
1984 for strabismus.  Dr. S. noted that following the 1984 
surgery, the veteran continued to exhibit an extraordinary 
tendency toward exotropia, and continued to have marked 
limitation of abduction.  Dr. S. stated that recent physical 
examination of the veteran demonstrated the continued 
presence of eye problems including exotropia and limitation 
in abduction of the right eye.  Dr. S. concluded that the 
veteran had a significant complex strabismus problem, which 
had resulted in marked asthenopic symptoms.  He also noted 
that, by the veteran's report, the eye symptoms started two 
years after entrance into service and, as reported by the in-
service examiner, were exacerbated by his shipside duties.

While it is true that the March 2000 private opinion is based 
largely on the veteran's account of his medical history as 
well as the examiner's statement in service, the opinion can 
be read to suggest that Dr. S. agrees with that portion of 
the in-service examiner's statement indicating that the 
veteran's eye condition was exacerbated by his shipside 
duties in service.  This is buttressed by Dr. S's conclusion 
that the blurriness, double vision, inability to focus and 
headaches reported by the veteran to have begun after 
entrance into service were consistent with asthenopia.  This 
evidence is new and material as defined by 38 C.F.R. 
§ 3.156(a) because a medical opinion supportive of the 
veteran's claim was not previously of record.  Consequently, 
the March 2000 private opinion bears directly and 
substantially upon the issue at hand, is neither duplicative 
nor cumulative, and is so significant that it must be 
considered in order to decide fairly the merits of the 
underlying claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim is reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for intermittent exotropia has been presented; to 
this extent, the appeal is granted. 


REMAND

As noted previously, the VCAA became effective during the 
pendency of this appeal, and is applicable to all claims 
filed on or after the date of its enactment, or filed before 
the date of enactment and not yet final as of that date.  
Since, as discussed above, the Board has reopened the 
veteran's claim for service connection for intermittent 
exotropia, it would appear that the duties to inform and 
assist as set forth in the VCAA now apply with respect to the 
veteran's claim.

The Board additionally notes that while Dr. S.'s March 2000 
opinion arguably supports the veteran's claim for service 
connection for intermittent exotropia, his opinion is clearly 
based on whatever history and medical records were supplied 
to him by the veteran.  This was confirmed by the veteran 
himself at the veteran's March 2001 hearing before a hearing 
officer.  Under the circumstances, and particularly in light 
of the May 1995 VA examiner's opinion to the effect that the 
veteran's disability had not undergone aggravation in 
service, the Board is of the opinion that another VA 
examination is warranted so that more definitive medical 
opinion evidence may be obtained.

The Board also notes that while Dr. R.H.W. clearly retains 
some pre-service medical records of the veteran which are 
germane to the instant claim, there is no indication that the 
RO has sought to obtain any records from Dr. W.  

In light of the above, the Board is of the opinion that 
further development is required prior to adjudication of the 
merits of the veteran's claim.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA who may possess additional 
records pertinent to his claim.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records, to specifically 
include those from Dr. R.H.W., which have 
not already been obtained.  

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide a copy of such 
records.   

3.  Then, the RO should arrange for the 
veteran to undergo a VA examination by an 
ophthalmologist, who preferably has not 
previously examined the veteran, to 
determine the etiology of any currently 
present intermittent exotropia.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.  The claims file must be made 
available to and reviewed by the 
examiner, and the physician should be 
requested to review the results of the 
examination along with all material in 
the veteran's claims file.  With respect 
to any intermittent exotropia found to 
have pre-existed the veteran's military 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disability 
increased in severity during service, and 
if so, whether the service increase was 
clearly and unmistakably due to natural 
progress.  The rationale for all opinions 
expressed should be explained.  

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the VCAA and VA's 
implementing regulations.  

5.  The RO should then adjudicate the 
issue of entitlement to service 
connection for intermittent exotropia on 
a de novo basis.

If the benefit sought on appeal is not granted, the RO should 
issue a Supplemental Statement of the Case and afford the 
veteran and his representative with an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO; however, 
the veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



